DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
Applicant amended the claim to include the term “enriched environment”, particularly administering stimulation in an enriched environment. The Examiner notes that the term “enriched environment” is not clearly defined in the specification or claims and thus it is unclear exactly what environment Applicant is attempting to encompass. It appears from the plain meaning of the word that an enriched environment is an environment in which a person (or animal) receives physical, social, emotional, etc. enrichment. Therefore, the Examiner notes an environment in which physical training is made available and applied can reasonably be considered an enriched environment. Since Edgerton discloses applying stimulation in an environment that provide physical training and stimuli (par. [0095]), the Examiner notes Edgerton meets the claim limitation of applying stimulation in an enriched environment.
Likewise, Burdick discloses applying stimulation in conjunction with physical therapy and thus applying stimulation in an enriched environment, particularly one that enriches physical movement (par. [0062]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “enriched environment” in claims 2 is a relative term which renders the claim indefinite. The term “enriched environment” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is ultimately unclear what Applicant considers an enriched versus a non-enriched environment. There does not appear to be a standard distinguishing the two and therefore would appear to be a highly subjective determination. Therefore metes and bounds of the claim terminology is unclear. For purposes of examination, the Examiner will interpreted “enriched environment” as any environment that offers any form of enrichment, such as physical, social, emotional, etc.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 23-34 and 36-41 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Edgerton et al. (2014/0163640).
Regarding Claims 21 and 36, Edgerton discloses enabling voluntary movement (par. [0017] with electrical stimulation delivered from electrodes implanted epidurally near the spinal cord, such as the lumbosacral portions of the spinal cord (par. [0023, 0066, 0070]). Additionally, Edgerton discloses utilizing a training device to manipulate portions of the body while stimulation is applied to facilitate physical training and guided activation of the muscles related to the voluntary movement, i.e. an enriched environment (par. [0011, 0095-0097]). Edgerton discloses applying stimulation with amplitudes between 0.5 V and 10 V (par. [0111]) which Applicant’s specification states is sufficient to achieve “an intensity that induces little or no direct motor response, see claim 24 and par [0133, 0141] of Applicant’s published specification.  
With respect to the additional limitation of increasing frequency and a level of activation by at least a multiple of two, the Examiner notes Edgerton discloses applying stimulation to the spinal cord in sessions lasting up to 250 minutes, wherein the total duration of stimulation during each session ranged from 40 minutes to 120 minutes. These stimulation amplitudes ranged from 0.5V to 10.0 V; stimulation frequency ranged from 5-40 Hz using either a 210 or 450 microsecond pulse width (see par. [0111]). This corresponds with the exact same parameters disclosed by Applicant in par. [00133] of the specification. Additionally, the Examiner notes par. [0138-1039] corresponds exactly to par. [0154-0155] that Applicant relied upon for support of the current amendment, further indicating the stimulation of Edgerton provides the same results as currently claimed by Applicant. Lastly, Edgerton discloses applying electrical stimulation with physical training, which resulted in improvements to a frequency and level of activation of a body portion, one such example being bladder function and sexual function (pr. [0148]), which are the same types of improvements envisioned by Applicant in the present application (PGPUB 2018/0353755, par. [0003, 0005, 0008, 0026, 0027, 0127, 0163]).
In summary, the prior art of Edgerton discloses applying the same stimulation parameters to the same areas, coupled with physical training, which Applicant indicates in the present application results in improvement of a frequency and level of activation by at least a multiple of two. Therefore, the Examiner contends Edgerton anticipates the claimed invention.
Regarding Claim 23, Edgerton discloses improving stepping behavior (a locomotor/locomotion activity (par. [0009, 0095]).
In regards to Claim 24, Edgerton discloses applying stimulation with amplitudes between 0.5 V and 10 V and a frequency between 5 and 40 Hz (par. [0111]).
In regards to Claim 25, Edgerton discloses utilizing pulse widths ranging from 210-450 microseconds (par. [0111]).
With regards to Claim 26, Edgerton discloses targeting the bowel (par. [0009]).
In regards to Claims 27 and 28, Edgerton discloses treating motor complete spinal cord injuries (par. [0061]).
With regards to Claims 29, 30 and 41, Edgerton discloses treating neurodegenerative brain injury, such as Parkinson’s (par. [0010]).
In regards to Claim 31, Edgerton discloses epidural implantation of the electrodes (Title; Abstract).
With regards to Claims 32-34, Edgerton discloses administering neuropharmaceutical agents to assist in voluntary movement (par. [0015, 0022, 0095]).
In regards to Claim 37, Edgerton discloses utilizing a treadmill as the training device (par. [0112]).
Regarding Claim 38, Edgerton discloses providing physical training from 40-120 minutes (par. [0111]).
Regarding Claim 39, Edgerton discloses stepping activities as the particular training activity (par. [0095]).
With regards to Claim 40, Edgerton discloses utilizing a machine learning method to apply stimulation; track progress and fine-tune the applied stimulation in an iterative fashion to optimize the stimulation and training sessions (par. [0088-0094]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24 and 26-41 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al. (2014/0180361) in view of Firlik et al. (2007/0179534).
Regarding Claims 21, 27, 28 and 36, Burdick discloses placing electrodes of an electrode array in proximity to the spinal cord (Fig. 1; par. [0055, 0061]) in a patient with a motor complete or incomplete paralysis or dysfunction (par. [0009, 0011, 0019]); selecting and applying stimulation to the electrodes sufficient to enable a voluntary movement in a portion of the patient (par. [0020]). Burdick also discloses applying stimulation to a patient during/in addition to physical training, e.g. an enriched environment, (par. [0062]) so that stimulation can be optimized (par. [0193-0194]). Furthermore, Burdick discloses applying stimulation with amplitudes between 0.5 V and 10 V (par. [0181]) which Applicant’s specification states is sufficient to achieve “an intensity that induces little or no direct motor response, see claim 24 and par [0133, 0141] of Applicant’s published specification. Lastly, with respect to the additional limitation of increasing frequency and a level of activation by at least a multiple of two, the Examiner notes Burdick discloses applying electrical stimulation in conjunction with physical training to “help a patient regain voluntary movements and/or recover autonomic, sexual, vasomotor, and/or improved cognitive function after a motor incomplete SCI or motor complete SCI.” (par. [0011]). Therefore, the Examiner contends Burdick obtains at least a two-fold improvement of a frequency and level of activation of a body portion. Again, Applicant indicates applying electrical stimulation coupled with physical therapy “may” produce such an improvement and going from no motor movement to some motor movement would at least be a 100% improvement, which would address the limitation of at least a multiple of two.
Burdick is silent regarding the particulars of the physical training process. However, Firlik, in the same field of endeavor, discloses providing instructions for particular movements and gestures for a patient to follow using training devices such as a joystick and supplementing the movement cues with stimulation for the purpose of optimizing therapy while also further strengthening the desired muscle groups and improving the coordination of the desired muscle groups (par. [0082, 0114-0115]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Burdick reference to include supplementing stimulation with movement commands and cues, as taught and suggested by Firlik, for the purpose of further strengthening the desired muscle groups and improving the coordination of the desired muscle groups.
In regards to Claim 22, Burdick discloses performing the physical training in a clinical setting, which could be considered a “familiar location” if it is a clinic or location that has been previously visited (par. [0193-0194]). 
With regards to Claim 23, Burdick discloses the stimulation is to cause voluntary movement in a paralyzed patient (par. [0020]), wherein any such movement is an increase in activation frequency and an activation level from a baseline state in which no movement occurs.
Regarding Claim 24, Burdick discloses applying stimulation with an amplitude of 0-10 V and a frequency between 0.1 Hz and 100 Hz (par. [0181]). While the exact ranges are not disclosed by Burdick, the Examiner notes it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize values in the claimed range, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90.
In regards to Claim 26, Burdick and Firlik disclose causing movement of legs, arms, hands, etc. (Burdick, par. [0020]; Firlik, par. [0006]).
Regarding Claims 29, 30 and 41, Burdick discloses the paralysis or dysfunction can be caused by a neurodegenerative brain injury such as Parkinson’s, Alzheimer’s, Huntington’s disease, etc. (par. [0059]).
In regards to Claim 31, Burdick discloses the electrodes can be implanted epidurally (par. [0049]).
With regards to Claim 32, Burdick further discloses administering neuropharmaceutical agents to the patient (par. [0055]).
Regarding claim 33, Burdick discloses combining electrical stimulation with the delivery of neuropharmaceutical agents such as serotonergic, dopaminergic, noradrenergic, GABAergic and glycinergic drugs (par. [0055]).
Regarding claim 34, Burdick discloses combining electrical stimulation with the delivery of neuropharmaceutical agents such as serotonergic, dopaminergic, noradrenergic, GABAergic and glycinergic drugs but fails to disclose exactly what drugs from the classifications are used. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the particular drug from these categories, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regards to Claim 35, Burdick discloses at least one sensor for measuring and detecting an amount of the voluntary movement (par. [0102-0104]).
Regarding Claim 37, Burdick discloses additional training devices that can be utilized, such as a treadmill (par. [0194]) and/or a weight bearing device (see straps in Fig. 2).
In regards to Claim 38, Burdick and Firlik discloses eliciting voluntary movement in a paralytic patient using stimulation, drug therapy and movement/gesture cues (see rejection of Claim  21). Burdick is silent regarding the particular length of time over which these stimulation and training sessions occur. Applicant has not attributed any particular criticality to the claimed time range and instead discloses that the time is adjusted to fit within a rehabilitation session (par. [0135]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the stimulation duration to 30-120 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233. See also MPEP §2144.05 regarding the obviousness of ranges, particularly overlapping ranges as well as the obviousness of routine optimization and result-effective variable optimization given the general result of both inventions to rehabilitate a patient with similar parameters, the main difference being the time frame in which stimulation is applied wherein the duration disclosed by Applicant is not disclosed as critical.
Regarding Claim 39, Burdick discloses the voluntary movement can be stepping, reaching, grasping, etc. (par. [0020]).
In regards to Claim 40, Burdick discloses utilizing a machine learning method to apply different stimulation patterns (first, second, third stimuli) to optimize therapy over time. Each iteration can be applied similarly to the first, as discussed in the rejection of claim 21 above). Likewise, the disclosure of Firlik can equally be relied upon for each iteration of Burdick to provide motion/gesture cues to further enhance the desired movement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792